MILLIKEN, Judge.
This is an appeal from the denial of two petitions for writs of habeas corpus. The petitioners, Lycans and Kotas, have been charged with a jointly committed armed robbery and are incarcerated in the Pike County Jail awaiting trial. They contend that they are entitled to be released on bail. The petitions for habeas corpus were consolidated at the hearing below and are so treated on appeal.
Section 16 of the Kentucky Constitution provides that all prisoners “ * * * shall be bailable by sufficient securities, unless for capital offenses when the proof is evident or the presumption great * * * KRS 433.140 provides that any person who commits armed robbery shall be punished by life imprisonment or death.
In Finn v. McClard, Ky., 418 S.W.2d 764 (1967) the appellant, who was charged with armed robbery, was positively identified by the victim of the robbery, and we held that the evidence presented was sufficiently unequivocal and convincing as to make the proof evident or the presumption of guilt great, and therefore there was no error in denying bail.
In the case at bar, the appellants were not only identified by the victim of the robbery but also by two other persons, one a girl who was with the two petitioners and who heard them plan the robbery and who also helped them check the victim’s store immediately before the robbery. The trial court was justfied in refusing bail in both cases and denying both petitions.
The judgment is affirmed.
All concur.